DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 recites “providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention” (emphasis added). It is not clear how and/or where the second electronic device is queued. Further it recites “the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased” (emphasis added). It is not clear how first content item is beginning to play at the insertion time “t” when the second content time which started to play at insertion time “t” and ceased to play at “t+x” time where “x” is duration of second content item playback.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 16 recites “providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention” (emphasis added). It is not clear how and/or where the second electronic device is queued. Further it recites “the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased” (emphasis added). It is not clear how first content item is beginning to play at the insertion time “t” when the second content time which started to play at insertion time “t” and ceased to play at “t+x” time where “x” is duration of second content item playback.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 17 recites “providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention” (emphasis added). It is not clear how and/or where the second electronic device is queued. Further it recites “the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased” (emphasis added). It is not clear how first content item is beginning to play at the insertion time “t” when the second content time which started to play at insertion time “t” and ceased to play at “t+x” time where “x” is duration of second content item playback.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US Patent Application Publication No. 2016/0150292), and further in view of Lechner (US Patent Application Publication No. 2015/0172737).
Regarding claim 1, Chandler teaches a method, comprising:
at a first electronic device associated with a media-providing service (Fig. 2), the first electronic device having one or more processors (Fig. 2 item 210) and memory storing instructions for execution (Fig. 2 item 216) by the one or more processors (Paragraphs 0050-0060):
receiving a first media content item from a producer of the first media
content item (Paragraphs 0057, 0071, 0118), including information indicating: a first insertion time within the first media content item (UTC of commercial segment in an array of show segments); and a second media content item to be played at the first insertion time, wherein the second media content item is distinct from the first media content item and the second media content item is identified by the source of the first media content item (Paragraphs 0077-0086, 0088, 0112, 0118, 0121, 0123 commercial/ advertisement segment/R.C. object different from show content segment and identified by URI, each segment in array of show with its period of time within a show);
receiving a first request from a second electronic device to initiate playback of a first media content item (Paragraphs 0117, 0123, 0146) (Paragraphs 0035-0170 for complete details).
Chandler teaches providing/ pushing updated rundown/show information to client devices/ users (Paragraphs 0112, 0122), but Chandler does not teach storing the first media content item, including storing information indicating the first insertion time within the first media content item and the information indicating the second media content item to be played at the first insertion time; and in response to receiving the first request, providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased.
However, in the similar field, Lechner teaches receiving a first media content item from a producer of the first media content item (Paragraphs 0018, 0058 VOD of dynamic advertisement insertion system receiving program from broadcaster), including information indicating: a first insertion time within the first media content item (Figs. 5A, 5B with time breaks); and a second media content item to be played at the first insertion time, wherein the second media content item is distinct from the first media content item and the second media content item is identified by the source of the first media content item (Paragraphs 0030-0039 receiving program and associated advertisements); storing the first media content item, including storing information indicating the first insertion time within the first media content item and the information indicating the second media content item to be played at the first insertion time (Paragraph 0018 VOD storing program information for subsequent playing); receiving a first request from a second electronic device to initiate playback of a first media content item; and in response to receiving the first request, providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased (Paragraphs 0013, 0019, 0031, 0058-0070 user requesting a program from user device, and VOD streaming the program which results in advertisements interspersed in the program playing) (Paragraphs 0011-0070 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Chandler to store the first media content item, including storing information indicating the first insertion time within the first media content item and the information indicating the second media content item to be played at the first insertion time; receiving a first request from a second electronic device to initiate playback of a first media content item; and in response to receiving the first request, providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased as taught by Lechner in order to “provide the advertisement map to a dynamic advertisement insertion system to permit the dynamic advertisement insertion system to replace the advertisement during a subsequent playing of the program” (Lechner, Abstract).
Regarding claim 2, Chandler teaches receiving information indicating the second media content item to be played at the first insertion time includes receiving, from the source of the first media content item, an identifier corresponding to the second media content item (Paragraphs 0078 commercial segment identifier, 0084 URI of R.C. object). Lechner teaches receiving information indicating the second media content item to be played at the first insertion time includes receiving, from the source of the first media content item, an identifier corresponding to the second media content item (Paragraph 0035 advertisement identifier).
Regarding claim 3, Lechner teaches receiving the first request from the second electronic device (Paragraph 0058) and Chandler teaches in response to receiving the first request (Paragraph 0117) providing, to the second electronic device, 020143-5153-US / P1373US01- 29 -metadata for the first media content item, wherein the metadata for the first media content item includes the first insertion time within the first media content item, wherein the metadata for the first media content item includes the first insertion time within the first media content item (Paragraphs 0065 metadata associated with commercial/advertising. 0133-0134, 0146-0147 providing segment information/ R.C object information, 0077, 0082-0086 segment/R.C. objects as metadata with corresponding start time).
Regarding claim 6, Lechner teaches the second media content includes a plurality of versions, the method further comprising: selecting a version of the plurality of versions of the second media content item for playback, wherein the selected version of the second media content item is selected based at least in part on a location of the second electronic device (Paragraphs 0033-0049, 0062-0069 local/ regional or any dynamically selected version).
Regarding claim 8, Chandler teaches the second media content item is associated with content in the first media content item (Paragraphs 0068, 0082-0083, 0157, 0163 interactive R.C. objects, product or logo).
Regarding claim 9, Chandler teaches the first and second media content items are provided by the media-providing service (Paragraphs 0047, 0049).
Regarding claim 10, Chandler teaches determining a time duration that the second media content item is played (Paragraphs 0079, 0081, 0121). Lechner teaches determining a time duration that the second media content item is played (Paragraphs 0065-0066).
Regarding claim 11, Chandler teaches instructing the second electronic device to retrieve the second media content item asynchronously with provision of the second media content items (Paragraphs 0084 manager creating R.C. object and 0125 content broker retrieving).
Regarding claim 12, Lechner teaches the first media content item includes embedded content and the second media content items replaces the embedded content (Paragraphs 0056, 0058-0070 dynamically replace advertisement embedded in program).
Regarding claim 13, Lechner teaches the first media content item further includes information indicating: a second insertion time within the first media content item (Second Time Break), the second insertion time being different from the first insertion time (First Time Break); and a third media content item (Advertisement in Second Time Break) that is distinct from each of the first media content item and the second media content item (Advertisement in First Time Break); and the method further includes: queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the second insertion time (program until First Time Break); the third media content at the second insertion time (Advertisement in Second Time Break); and the first media content item beginning at the second insertion time after playback of the second media content item is ceased (Program after Advertisement in Second Time Break ) (Paragraphs 0056, 0058-0070 dynamically replace advertisement embedded in program).
Regarding claim 14, Chandler teaches queuing the second electronic device to playback the second media content item includes instructing the second electronic device to retrieve the second media content item from a server system that is distinct from the first electronic device and the second electronic device (Paragraphs 0141-0142 retrieving R.C. objects separate from actual video from provider and client device).
 Regarding claim 15, Chandler teaches the first media content item is not an RSS feed (Paragraph 0071 pre-filmed video). Lechner teaches the first media content item is not an RSS feed (Paragraph 0058 program from broadcast provider).
Regarding claim 16, Chandler teaches a server system of a media-providing service (Fig. 2), comprising: one or more processors (Fig. 2 item 210); and memory storing one or more programs for execution (Fig. 2 item 216) by the one or more processors, the one or more programs comprising instructions for performing a set of operations (Paragraphs 0050-0060), comprising:
receiving a first media content item from a source of the first media
content item (Paragraphs 0057, 0071, 0118), including information indicating: a first insertion time within the first media content item (UTC of commercial segment in an array of show segments); and a second media content item to be played at the first insertion time, wherein the second media content item is distinct from the first media content item and the second media content item is identified by the source of the first media content item (Paragraphs 0077-0086, 0088, 0112, 0118, 0121, 0123 commercial/ advertisement segment/R.C. object different from show content segment and identified by URI, each segment in array of show with its period of time within a show);
receiving a first request from a second electronic device to initiate playback of a first media content item (Paragraphs 0117, 0123, 0146) (Paragraphs 0035-0170 for complete details).
Chandler teaches providing/ pushing updated rundown/show information to client devices/ users (Paragraphs 0112, 0122), but Chandler does not teach storing the first media content item, including storing information indicating the first insertion time within the first media content item and the information indicating the second media content item to be played at the first insertion time; and in response to receiving the first request, providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased.
However, in the similar field, Lechner teaches receiving a first media content item from a source of the first media content item (Paragraphs 0018, 0058 VOD of dynamic advertisement insertion system receiving program from broadcaster), including information indicating: a first insertion time within the first media content item (Figs. 5A, 5B with time breaks); and a second media content item to be played at the first insertion time, wherein the second media content item is distinct from the first media content item and the second media content item is identified by the source of the first media content item (Paragraphs 0030-0039 receiving program and associated advertisements); storing the first media content item, including storing information indicating the first insertion time within the first media content item and the information indicating the second media content item to be played at the first insertion time (Paragraph 0018 VOD storing program information for subsequent playing); receiving a first request from a second electronic device to initiate playback of a first media content item; and in response to receiving the first request, providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased (Paragraphs 0013, 0019, 0031, 0058-0070 user requesting a program from user device, and VOD streaming the program which results in advertisements interspersed in the program playing) (Paragraphs 0011-0070 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Chandler to store the first media content item, including storing information indicating the first insertion time within the first media content item and the information indicating the second media content item to be played at the first insertion time; receiving a first request from a second electronic device to initiate playback of a first media content item; and in response to receiving the first request, providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased as taught by Lechner in order to “provide the advertisement map to a dynamic advertisement insertion system to permit the dynamic advertisement insertion system to replace the advertisement during a subsequent playing of the program” (Lechner, Abstract).
Regarding claim 17, Chandler teaches a non-transitory computer-readable storage medium (Fig. 2 item 216) storing one or more programs configured for execution by a computer system associated with a media-providing service (Fig. 2), the one or more programs comprising instructions for performing a set of operations (Paragraphs 0050-0060), comprising:
receiving a first media content item from a source of the first media
content item (Paragraphs 0057, 0071, 0118), including information indicating: a first insertion time within the first media content item (UTC of commercial segment in an array of show segments); and a second media content item to be played at the first insertion time, wherein the second media content item is distinct from the first media content item and the second media content item is identified by the source of the first media content item (Paragraphs 0077-0086, 0088, 0112, 0118, 0121, 0123 commercial/ advertisement segment/R.C. object different from show content segment and identified by URI, each segment in array of show with its period of time within a show);
receiving a first request from a second electronic device to initiate playback of a first media content item (Paragraphs 0117, 0123, 0146) (Paragraphs 0035-0170 for complete details).
Chandler teaches providing/ pushing updated rundown/show information to client devices/ users (Paragraphs 0112, 0122), but Chandler does not teach storing the first media content item, including storing information indicating the first insertion time within the first media content item and the information indicating the second media content item to be played at the first insertion time; and in response to receiving the first request, providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased.
However, in the similar field, Lechner teaches receiving a first media content item from a source of the first media content item (Paragraphs 0018, 0058 VOD of dynamic advertisement insertion system receiving program from broadcaster), including information indicating: a first insertion time within the first media content item (Figs. 5A, 5B with time breaks); and a second media content item to be played at the first insertion time, wherein the second media content item is distinct from the first media content item and the second media content item is identified by the source of the first media content item (Paragraphs 0030-0039 receiving program and associated advertisements); storing the first media content item, including storing information indicating the first insertion time within the first media content item and the information indicating the second media content item to be played at the first insertion time (Paragraph 0018 VOD storing program information for subsequent playing); receiving a first request from a second electronic device to initiate playback of a first media content item; and in response to receiving the first request, providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased (Paragraphs 0013, 0019, 0031, 0058-0070 user requesting a program from user device, and VOD streaming the program which results in advertisements interspersed in the program playing) (Paragraphs 0011-0070 for complete details).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Chandler to store the first media content item, including storing information indicating the first insertion time within the first media content item and the information indicating the second media content item to be played at the first insertion time; receiving a first request from a second electronic device to initiate playback of a first media content item; and in response to receiving the first request, providing the first media content item to the second electronic device, including queuing the second electronic device to playback, in sequence and without pausing and without user intervention: the first media content item until the first insertion time; the second media content item at the first insertion time; and the first media content item beginning at the first insertion time after playback of the second media content item is ceased as taught by Lechner in order to “provide the advertisement map to a dynamic advertisement insertion system to permit the dynamic advertisement insertion system to replace the advertisement during a subsequent playing of the program” (Lechner, Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler and Lechner as applied to claim 1 above, and further in view of Zalon (US Patent Application Publication No. 2020/0133628).
Regarding claim 4, Chandler first and second media content items can be any of audio, video, text, images, graphics, articles, photos, galleries, maps, polls, URIs, social media, blog post etc., but Chandler and Lechner do not specifically teach the first media content item includes spoken word content and the second media content item is music.
However, in the similar field, Zalon teaches the first media content item includes spoken word content (DJ announcement, news) and the second media content item is music (audio, song/music) (Paragraphs 0055-0056, 0075, 0127, 0139).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Chandler and Lechner with the first media content item including spoken word content (DJ announcement, news) and the second media content item as music (audio, song/music) as taught by Zalon so that “any produced element is preferred or deemed audibly acceptable or desirable to a listener when inserted into a broadcast segment” (Zalon, Paragraph 0139).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chandler and Lechner as applied to claim 1 above, and further in view of Woods (US Patent Application Publication No. 2013/0311575).
Regarding claim 7, Chandler and Lechner do not teach determining that a user input to skip playback of the second media content item is received at the second electronic device; and in response to the determination that the user input to skip playback of the second media content item is received at the second electronic device, ceasing playback of the second media content item and resuming playback of the first media content item.
However, in the similar field, Woods teaches determining that a user input to skip playback of the second media content item is received at the second electronic device; and in response to the determination that the user input to skip playback of the second media content item is received at the second electronic device, ceasing playback of the second media content item and resuming playback of the first media content item (Paragraphs 0095-0111).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention to modify Chandler and Lechner to determine that a user input to skip playback of the second media content item is received at the second electronic device; and in response to the determination that the user input to skip playback of the second media content item is received at the second electronic device, ceasing playback of the second media content item and resuming playback of the first media content item as taught by Woods in order to “stop playing back media asset 610 and automatically resume playing back media asset 610 at normal playback speed from the ending position of the adjacent segment. For example, the adjacent segment may correspond to an advertisement or commercial.” (Woods, Paragraph 0103).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after overcoming its rejection under 35 USC 112.
The above objection(s) is (are) based on the claim(s) as presently set forth in its (their) totality. It should not be interpreted as indicating that amended claim(s) broadly reciting certain limitations would be allowable. A more detailed reason(s) for allowance may be set forth in a subsequent Notice of Allowance if and when all claims in the application are put into a condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEMANT PATEL whose telephone number is (571)272-8620. The examiner can normally be reached M-F 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HEMANT PATEL
Primary Examiner
Art Unit 2653



/HEMANT S PATEL/           Primary Examiner, Art Unit 2653